                              United States District Court
                            Western District of North Carolina
                                   Statesville Division

  Phillips Landing of Statesville, LP,   )           JUDGMENT IN CASE
                                         )
               Plaintiff,                )          5:20-cv-00102-KDB-DSC
                                         )
                  vs.                    )
                                         )
    Keybank, National Association,       )
                                         )
              Defendant,                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 10, 2021 Order.

                                               August 10, 2021




     Case 5:20-cv-00102-KDB-DSC Document 32 Filed 08/10/21 Page 1 of 1
